— Order, Supreme Court, New York County (Shirley Fingerhood, J.), entered June 4, 1991, which, inter alia, granted plaintiffs motion for a protective order striking the deposition notices served by defendant on two non-party witnesses, unanimously affirmed, with costs.
The IAS court did not improvidently exercise its discretion in refusing defendant permission to depose the two non-party *640witnesses. Defendant’s assertions, advanced solely in its attorney’s affidavit, are conclusory, and fail to show that the testimony of the witnesses is "material and necessary” to its defense (see, Blittner v Berg & Dorf, 138 AD2d 439). Concur— Carro, J. P., Wallach, Asch, Smith and Rubin, JJ.